PER CURIAM.
Upon consideration of the motion of Mr. Sewall Key, Acting Assistant Attorney General, counsel for the petitioner, and it appearing therefrom that the Bureau of Internal Revenue has determined to acquiesce in the decision of the Tax Court of the United States entered in the above cause and has withdrawn its prior nonac-quiescence in such decision, and because of this, that counsel for petitioner believes that further prosecution of the petition for review in this cause is no longer warranted, it is ordered that the petition to review in this cause be dismissed, that a judgment be filed and entered accordingly, and that the mandate of this court in this cause issue forthwith.